Title: To Alexander Hamilton from James McHenry, 10 August 1798
From: McHenry, James
To: Hamilton, Alexander



War Department10th Augst 1798
Sir,

I have written to the President lately, mentioning that the more I contemplated the detail of organizing the twelve regiments of Infantry to be raised, the more I perceived the difficulty of effecting it with a dispatch proportioned to the emergency, and the public expectation. That if the course is to be to concenter information in this department from all quarters of the United States then to digest an arrangement, to communicate it to him for his determination, to receive back that determination, and then to transmit the result to the parties, a great, an incalculable portion of time must be consumed. These reflections led me to submit to him the following propositions, (viz) That the arrangement for the four eastern states and vermont be made under his immediate direction commanding the aid, if necessary, of Major General Knox and Brigadier general Brooks who reside within those states. That the arrangements for New York, Pennsylvania, New Jersey Deleware and Maryland be prepared by myself with the aid of the general officers within those states, for his final determination; and that Genl. Washington be requested to take charge of preparing the arrangements including the cavalry, for the states further south with the like aid of the general officers in that quarter subject also to the Presidents eventual determination.
That the distribution of the twelve regiments, for his purpose be four to be raised in the states of New Hampshire, Massachusetts, connecticut, Rhode Island and Vermont, four within the states of New York, New Jersey, Pennsylvania, Deleware, and Maryland and four within the states of Virginia Kentucky, North Carolina, Tennessee, South Carolina and Georgia.
That should difficulties occur in completing the organisation collectively, it may be adviseable to permit it by regiments successively so as to enable me, to put into motion the recruiting service, as fast as possible.
After giving a summary view of the vast mass of details pressing upon my department and the impossibility of getting through them without competent assistance I also proposed to, and requested of the President to give me leave to call effectually to my aid the Inspector General and likewise General Knox, and to charge them with the management of particular branches of the service—stating that I had already taken the liberty to request the Inspector General to occupy himself in preparing, from materials furnished him, a system of Tactics and discipline. That it would be proper also, as incident to the office of Inspector General to charge him with superintending the recruiting service, and make him auxiliary in other ways to the business of this Department.
That Major General Knox, if I were permitted to call him to the seat of government would be extensively useful, especially in whatever relates to the Ordnance.
That this proposition involved an abandonment of the plan for suspending the emoluments of these officers—that they could not afford to give their time and attention to the public without compensation, neither ought it to be expected or required; that if this proposition was assented to it would make me extremely happy, not merely because the aid of these gentlemen would serve to lighten my burdens, or divide my responsibility but because, I am convinced, the subdivisions of the great objects intrusted to me, among such competent assistants, is necessary to facilitate their prompt execution; and cannot but, promote the public service.
As I persuade myself, Sir, the President will accede to the last proposition and afford me the aid of your abilities; allow me to request you will hold yourself in readiness to take your station at Trenton, to which place the public offices will be removed on account of the prevailing epidemic at the seat of Government.
I have been confined for sometime by a bilious complaint but am now recovering, and expect in a few days to return to business as heretofore.
I am, Sir, with great respect   Your most Obd Hb Sevt

James McHenry
Alexr. Hamilton EsqrInspector General of thearmies of the United States

